Motion for stay denied in all respects. This court, sua sponte, dismisses the appeals from the decision of the Family Court, dated April 14, 1976, and the order and decision of that court entered August 23, 1976 in view of the order of this court entered on May 26, 1977, and, further, dismisses, sua sponte, the appeals from the orders of this court entered on July 19, 1979 and August 16, 1979, as nonappealable. The appeal from the order of this court entered on May 26, 1977, is, sua sponte, dismissed, with leave to appellant, if so advised, to move for leave to appeal to the Court of Appeals. Appellant’s time within which to perfect Ms appeals from the orders of Family Court entered on April 4, 1979, June 22, 1979, and August 13, 1979, is enlarged to the November 1980 Term. Upon appellant’s failure to so perfect the appeals, said appeals are dismissed. Concur—Kupferman, J. P., Sullivan, Lupiano, Bloom and Carro, JJ.